Citation Nr: 1816358	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Ryan Farrell, agent


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty from February 1964 to February 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

During the pendency of the appeal, a November 2013 VA rating decision increased the rating of the Veteran's PTSD to 30 percent effective July 20, 2010.  As higher ratings remain throughout the appeal period, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  This matter was previously remanded by the Board in September 2015 and has since been returned for further appellate review.


FINDINGS OF FACT

1.  Prior to September 3, 2013, the Veteran's PTSD was overall manifested by moderate symptoms such panic attacks more than once a week, disturbances of motivation and mood, and difficulty establishing effective social relationships.

2.  Beginning September 3, 2013, the Veteran's PTSD caused worsening cognitive functioning and the Veteran neglected his personal appearance and hygiene.

3.  The Veteran's PTSD does not cause him to be unable to follow or maintain a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for service-connected PTSD are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 9411 (2017).

2.  Beginning September 3, 2013, the criteria for a 70 percent rating for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).

3.  The criteria for a TDIU are not met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that there has been compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The September 2015 Board remand directed the AOJ to obtain another VA examination to assess the current severity of the Veteran's service-connected PTSD, to obtain outstanding Social Security Administration (SSA) records, to provide the Veteran with appropriate notice regarding the issue of entitlement to a TDIU, and to obtain outstanding VA treatment records from November 2013 onward.  In October 2016 VA sent the Veteran notice regarding the evidence needed to substantiate his TDIU claim and provided him with the necessary forms.  The Veteran was afforded another VA examination in November 2016.  In March 2017, SSA informed VA that all records related to the Veteran had been destroyed and further attempts to locate them would be futile.  The Veteran was notified of the unavailability of the SSA records in June 2017.  Outstanding VA treatment records were obtained.  Despite inadequacies in the 2016 VA examination, the Board is granting an increased rating for the period during which the examination took place based on contemporaneous medical evidence of record that sufficiently demonstrates the severity of the Veteran's PTSD.  Thus the Board finds that remand for another VA examination is not warranted.  Accordingly, the Board will address the merits of the claim.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130 DC 9411 (2017).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings. 38 C.F.R. § 4.130 (2017).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating. The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria. The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436  (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous." Mauerhan, 16 Vet. App. at 442.  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating." Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
When the manifestations of a Veteran's service-connected disability cannot be separated from the manifestations of the non-service-connected conditions based on the medical evidence of record; all manifestations must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998)

At a February 2010 VA appointment, the Veteran reported symptoms that were consistent with a mood disorder and possible PTSD.  He denied suicidal or homicidal ideations and was not psychotic.  He reported leisure and recreational activities of hunting, fishing, and woodworking.  Mental status examination showed the Veteran to be casually dressed and groomed.  His mood was euthymic and he had a full range affect.  His speech was normal, his thought process was logical, and his thought content was appropriate.  There were no apparent cognitive deficits.  The physician diagnosed depression not otherwise specified and PTSD, and the Veteran was assigned a GAF of 50.  

An April 2010 VA treatment record documented the Veteran had some intense anger and aggression, and reported a fear that he could harm others.  He denied thoughts of self-harm and described his mood as "alright" although he may get sad at times.  His affect was slightly dysphoric, his thought process was linear and goal directed, and he denied delusions or hallucinations.  He had fair judgment and insight.  He endorsed PTSD symptoms of re-experiencing his time in Vietnam, avoidance, and hyperarousal.  The physician assigned a GAF of 55.  

At a June 2010 VA mental health appointment the Veteran denied suicidal or homicidal ideations and he was not psychotic.  He was still having nightmares and endorsed hypervigilance.  He had been married "on and off" for 25 years because of "the way I would act."  The Veteran was groomed, had a euthymic mood and full range affect.  His speech and thought process continued to be normal and logical, and his thought content was appropriate.  There were no apparent cognition deficits.  The diagnosis was PTSD and depression not otherwise specified, and he had a GAF score of 55.

At a September 2010 VA mental health appointment, the Veteran reported that he felt better than before and mental status examination showed findings unchanged since the June appointment.

The Veteran underwent a VA PTSD examination in January 2011.  The Veteran gave a history of witnessing traumatic events in Vietnam, and previously being frequently involved with heavy alcohol consumption and fighting.  He reported considerable irritability that had resulted in him walking off jobs.  He reported having not worked since 1985 due to problems related to his foot fusion surgery following an injury.  On mental status examination, the Veteran was alert and fully oriented.  His concentration and memory appeared to be intact.  He was neatly dressed and had good grooming with normal speech.  He described his mood as "so-so," and his affect was broad and appropriate to the situation.  There was no evidence of auditory or visual hallucinations or delusions, and the Veteran denied suicidal or homicidal ideations.  

The Veteran reported daily thoughts of Vietnam and trouble falling asleep several times per week.  He had arousal symptoms with mild to moderate irritability, hypervigilance, and mild exaggerated startle response.  The Veteran had several friends with whom he routinely interacted.  He was involved with the Knights of Columbus and the Marine Corp League.  The examiner diagnosed PTSD with mild symptoms that would not preclude activities of daily living.  

At an April 2011 VA mental health appointment, the Veteran reported increased dreams of fighting but was otherwise the same.  He was not psychotic and had no suicidal or homicidal ideations.  He was getting along better with his wife, and was involved in some community activities.  He appeared casually dressed and groomed, with a full range affect and no apparent cognitive deficits.  He was assigned a GAF of 55.

In August 2011, the Veteran wrote that he continued to have daily problems due to PTSD, and that PTSD prevented him from obtaining substantially gainful employment.  The Veteran's representative wrote the Veteran reported a flattened affect, suffered from multiple panic attacks a week, and had impaired judgment.  

At an October 2011 VA therapy appointment the Veteran reported he had been increasingly irritable.  His sleep and energy levels were good and his concentration was "ok."  He denied suicidal or homicidal ideations and he was not psychotic.  He was observed to be groomed and his mood was "pretty good but other people make me go off."  His affect was restricted, his speech was normal, and he had no apparent cognitive deficit.

A March 2012 VA treatment note documented the Veteran had a few nervous episodes over the holidays when his family was visiting.  He had no suicidal or homicidal ideations, and he was not psychotic.  No abnormality or deficits were noted on mental status examination and his GAF was 50.  

At an April 2012 VA appointment the Veteran continued to deny suicidal and homicidal ideation and he was not psychotic and doing well from a mental health standpoint.  The Veteran's GAF was 50.

An August 2012 VA treatment record documented the Veteran had some family conflict, otherwise he was doing well and thought he had good control of his anger.  He was groomed and had an euthymic affect with normal speech.  He did not have suicidal or homicidal ideations, psychosis, or mania.  He did not have any apparent cognitive deficits, and was assigned a GAF of 55.

A January 2013 VA mental health note documented the Veteran had increasing irritability particularly toward his adult son, and increasing psychosocial stress due to recent deaths in his family.  The Veteran was observed to have fair grooming.  His mood was "not so good" and his affect was euthymic with a fair range.  His thought process was linear and rational and he had no suicidal or homicidal ideations, psychosis, or mania.  He was oriented and had no apparent cognitive deficits, and the examiner assigned a GAF of 51.

At a March 2013 VA therapy appointment, the Veteran described relationship difficulties and communication issues and was assessed as having a GAF of 51.

A May 2013 VA mental health note documented the Veteran had decreased irritability and denied feeling depressed or having suicidal or homicidal ideations.  He reported no problems with sleep or daytime drowsiness, and had no hallucinations or delusions.  The Veteran was observed to have good grooming, and his behavior was calm and cooperative.  His mood was fine and his affect was euthymic.  His speech was normal and his thought process was linear.  He was oriented and his memory was intact.  The assessment was PTSD in partial remission and depression is remission.  The examiner assigned a GAF of 60, and stated the Veteran's most prominent symptoms were mood and irritability but that was improving. 

In July 2013 the Veteran reported fatigue, irritability, and lethargy.  His wife reported the Veteran slept most of the day.  He endorsed passive suicidal ideation without intent, and no active homicidal ideation.  He complained that his adult son had recently moved in with him and his wife.  His mood was depressed and his affect was congruent.   At a later July 2013 VA appointment, the Veteran reported his new medication was helping and his mood was brighter and he had been doing more around the house.  The Veteran's mood appeared brighter and his speech was slow, and his affect was congruent.  The Veteran was enjoying spending more time with his grandchildren.  

A September 2013 VA mental health note documented the Veteran was doing better on medication.  His wife was present at the appointment and reported the Veteran only bathed twice a month and did not change his clothes.  The Veteran was observed to have musty body odor.  He reported he felt "ok" and his affect was reduced.  Mental status examination showed the Veteran had rational thought processes, and he denied suicidal or homicidal ideations, hallucinations, or paranoia.  He was oriented and his memory appeared intact.  His concentration and attention were "ok."  

In his December 2013 substantive appeal, the Veteran's representative highlighted that the Veteran had symptoms of depressing flashbacks, chronic sleep impairment, strange dreams, avoidance of people and television shows that reminded him of his time in Vietnam, and mildly exaggerated startle response.  The Veteran had also reportedly told his prior representative that he had very frequent panic attacks.  

At a May 2014 VA mental health appointment, the Veteran reported more problems with irritability.  He slept during the day and at night, and felt depressed about half of the days over the past two weeks.   The Veteran was adequately groomed and cooperative.  His mood was "ok" and his affect was appropriate.  His thought process was rational and he denied suicidal or homicidal ideations, hallucinations, or paranoia.  He was oriented, and his memory was intact.

In January 2015 the Veteran contacted his VA medical provider with complaints that he felt like he was in a daze and did not do anything but sit all day.  

July 2015 VA emergency department and mental health treatment notes document the Veteran was seen related to a family conflict, and his wife reported the Veteran was having homicidal ideations towards her son.  The Veteran stated he was just angry but he was not homicidal.  The Veteran's wife also reported the Veteran had recently begun asking her where she was going every morning although she had worked the same job for 30 years, and she was concerned about his memory.  She also reported that the Veteran would not shower for up to 3 weeks, he isolated himself, and slept during the day and at night.  Mental status examination showed the Veteran to be adequately groomed with a blunted to appropriate affect.  He had a rational thought process, and denied suicidal or homicidal ideations or hallucinations.  He was oriented and his memory appeared intact.  The Veteran was diagnosed with dementia by the emergency department providers.

In September 2015 the Veteran was seen in a VA emergency department for an episode of confusion that occurred as a result of him accidentally taking his opiate medication too frequently.  A September 2015 VA geriatric note documented the Veteran's wife had noticed the Veteran's memory decline after he had recently fallen.  She reported the Veteran had difficulty with his short term memory, he misplaced items, he had trouble finding words, and he was repetitious.  She also noted his personality had become more apathetic and paranoid, and he demonstrated confusion about financial management.  A neuropsychiatric inventory was positive for visual and auditory hallucinations, paranoia, agitation, depression and severe apathy.  The impression was degenerative dementia and given his functional decline, it was likely the memory problems had their onset longer than reported.  The Veteran's PTSD and long history of alcohol abuse was noted to have also contributed to the memory issues and cognitive impairment.  The Veteran was referred to the VA memory disorder clinic in September 2015 by his treating psychologist.  The Veteran was noted to have a flat affect and during the interview portion of the memory testing, the Veteran expressed worry that he could hurt or kill another person if confronted "in the wrong way."  

An October 2015 VA neuropsychiatric evaluation report documented the Veteran and his wife reported that he experienced difficulty paying attention and remembering new information, he misplaced objects, and had trouble finding the right words.  Generally, the Veteran and his wife reported the memory problems had their onset a year prior with a gradual decline.  The Veteran reported that his mood was generally low, and he had increased irritability and anhedonia and decreased motivation and energy.  He denied suicidal ideation, but stated that he was worried he could hurt someone if provoked too much.  He reported symptoms of anxiety since returning from combat.  The Veteran was observed to be alert and oriented, although poorly groomed.  His speech was fluent, but poorly articulated and slow.  His thought processes were mostly logical and linear but he had a well-formed specific audiovisual hallucination with whom he communicated several times per week.  The examiner noted that there was no evidence for active psychotic symptoms during testing.  His mood was pleasant and his affect was appropriate.  There was no evidence of impulsivity.  

The neuropsychiatric test results were mild to moderately abnormal for the Veteran's age and education.  He had mild to moderate deficits in semantic and phonemic verbal fluency, visuoconstruction, verbal learning and recall, processing speed, and mental flexibility.  He had significant functional impairment in managing medications, finances, and driving that were consistent with deficits in executive functioning.  Not all of the Veteran's memory scores were impaired, however.  The Veteran was diagnosed with major neurocognitive disorder due to multiple etiologies, including the Veteran's history of significant head trauma, history of significant alcohol abuse, and high levels of anxiety and depression.   

The Veteran completed a Beck Depression Inventory at an October 2015 VA appointment and the results were significant for mild depression.  The Veteran reported his wife told him he had spoken with her the other day and he could not recall the conversation.  He lived with his wife and adult stepson and had conflict with the stepson.  The Veteran fondly recalled his time in the military and stated he had no trauma.  He reported he had some "sad days" once and month along with some loss of pleasure, crying, and punishment.  The Veteran denied any manic symptoms, but did report seeing a benign ghost who he spoke to.  He denied other hallucinations or anxiety problems.  The Veteran's mood was "pretty easy going" with some bad days, and his speech and affect were normal.  He denied suicidal or homicidal ideations.  The psychologist diagnosed depressive disorder, not otherwise specified.  

November 2015 VA therapy notes documented the Veteran was attentive during the session with normal speech and goal directed thought processes.  The Veteran was alert and oriented with a congruent affect.  He had fair judgment and insight, and denied suicidal or homicidal ideation.  The Veteran appeared to be finding ways to improve his mood and marriage.

An August 2016 VA mental health note documented that recent neuropsychiatric testing showed the Veteran had problems with depression and anxiety.  His son continued to live with him and his wife, which was an area of conflict.  He continued to isolate himself and be irritable, and he slept during the day and at night.  The Veteran was observed to be adequately groomed with an appropriate affect.  His thought processes were rational and he denied suicidal or homicidal ideation or hallucinations.  His memory appeared intact.

An October 2016 VA neurology consultation report documented the Veteran had a past medical history of TBI, depression, PTSD, arthritis, and urinary incontinence with worsening gait and balance and a history of memory loss.  A recent CT scan showed diffuse atrophy and enlarged ventricles that suggested normal pressure hydrocephalus.  The neurologist wrote that the Veteran's difficulties could also be due to the TBI and chronic alcohol related brain damage.

A November 2016 VA mental health note documented the Veteran reported a better mood and good sleep.  The Veteran was adequately groomed and reported feeling "pretty good."  His thought process was rational and he denied current suicidal or homicidal ideation.  He denied any hallucinations or paranoia.  His short and long term memory appeared intact, and his attention and concentration were "ok."  

The Veteran underwent another VA PTSD examination in November 2016.  The examiner indicated the Veteran's PTSD caused occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  At the time of the examination the Veteran reported being married to his current wife for 30 years.  He reported working construction most of his life until he broke his foot on a construction site.  The Veteran reported that he did not have difficulty sleeping.  He reported he went to regular Knights of Columbus and Marine Corp League meetings, and attended weekly mass at a local church.  For enjoyment, he reported he and his wife picked vegetables and fruits at local farms and orchards.  He endorsed symptoms of depressed mood, anxiety, and mild memory loss.  The Veteran was observed to be casually dressed and groomed, and his speech was normal.  His mood was euthymic and his affect was appropriate.  His thought processes and associates were logical and he was fully oriented.  There was no evidence of delusions or hallucinations, except the Veteran reported seeing an apparition of a man who he described as a farm worker for the original owners of his home that was built in 1916.  He had no suicidal or homicidal ideations.  No other symptoms were reported and the Veteran was assessed as capable of managing his own financial affairs.  The examiner indicated that the examination was not a comprehensive clinical evaluation and some items were left blank because the Veteran's responses could not be attributed to a specific cause of etiology although the symptom might actually be present.  The examiner also did not address the contemporaneous VA treatment records indicating that the Veteran's cognitive decline could partly be due to his PTSD.  

In May 2017, the Veteran's wife told a VA social worker that the Veteran had forgotten his mother and brother's deaths.  The social worker noted the Veteran had recent MRI findings of cerebellar atrophy.

The foregoing establishes that the Veteran's PTSD has more nearly approximated the criteria for a 50 percent rating prior to September 3, 2013 based on moderate symptoms such panic attacks more than once a week, disturbances of motivation and mood, and difficulty establishing effective social relationships.

The Veteran has testified to frequent panic attacks and he is competent to report his symptoms.  While there is not specific evidence of panic attacks in the medical records, VA treatment notes do document nervous episodes.  The Board will resolve reasonable doubt in his favor and find that there is sufficient evidence of panic attacks more than once a week.  VA treatment records and the Veteran's testimony reflect that he frequently felt depressed and anxious, consistent with disturbances of motivation and mood.  The Veteran had ongoing familial conflict and difficulty with irritability, although he had no periods of violence.  The Board finds this evidence to demonstrate difficulty establishing effective social relationships.  The Veteran's GAF scores between 50 and 60 confirm that his symptoms were more than mild.  The Board finds that for the period prior to September 3, 2013 the PTSD symptoms have more nearly approximated the 50 percent rating criteria under DC 9411.

The evidence does not show that a higher rating for the initial period is warranted.  During this time, the Veteran was regularly assessed as having intact cognition without any hallucinations.  His speech was regularly normal and he did not have thought disturbance.  He did not evidence suicidal ideation or obsessional rituals, and his hygiene was adequate.  Thus, the Board finds that for the period prior to September 3, 2013 the criteria for a rating higher than 50 percent rating for PTSD are not met.  

On and after September 3, 2013, the evidence shows that the Veteran had worsening cognitive functioning, severe apathy, increasing family conflict, and social isolation.  He also neglected his personal appearance and hygiene.  VA treatment records document that on September 3, 2013 the Veteran appeared with poor hygiene and his wife testified that he bathed very infrequently.  This is the earliest date that the Veteran's worsening symptoms were objectively manifest.  VA treatment records during this latter period show the Veteran was frequently irritable and had fear that he may hurt someone if provoked, which eventually resulted in the Veteran being seen in a VA emergency department with reports of homicidal ideations.  He socially isolated, and spent large amounts of time during the day in a "daze" or asleep.  Psychiatric testing showed the Veteran had severe apathy.  While the available treatment records do not definitively attribute the Veteran's declining cognitive functioning to his PTSD, the decline was medically assessed as multifactorial in etiology and potentially related to PTSD.  The 2016 VA examiner indicated that the Veteran may have had additional relevant mental health symptoms that had not been reported in the examination report as it was unclear whether they were attributable to PTSD.  For this reason, the Board does not find the 2016 VA examination report to be persuasive as to the actual severity of the Veteran's PTSD.  The Board is unable to differentiate between the cognitive symptoms attributable to PTSD and those attributable to other causes, so the reasonable doubt will be resolved in the Veteran's favor and the impairment will be attributed in whole to the service-connected PTSD.  Though the Veteran does not manifest all of the symptoms contemplated by the 70 percent rating criteria, the overall testimony from the Veteran and his wife shows that he spends a significant portion of his time sleeping and being apathetic. The evidence of increased irritableness and family conflict is indicative of a growing inability to maintain effective relationships.  Overall, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating for PTSD are met effective September 3, 2013. 

At no point during the appeal period has the Veteran's PTSD caused total occupational and social impairment.  Throughout the appeal, the Veteran reported regular involvement with different social organizations, he maintained some relationships, and he pursued some recreational activities.  Despite his reports of seeing a benign ghost, the Board does not find that the evidence demonstrates he had persistent delusions or hallucinations consistent with a 100 percent rating.  Rather, the Veteran regularly denied current hallucinations during VA appointments and he was not observed to have psychosis.  The Veteran did evidence increasing short and long term memory impairment, but it was not severe to a degree that he had memory loss for the names of relatives, his own occupation, or his own name.  At multiple VA mental health appointments the Veteran's memory was assessed as intact, and diagnostic testing completed in 2015 did not show that all of his memory scores were impaired.  In conclusion, the Board finds that the criteria for an initial 50 percent rating for PTSD are met, and the criteria for a 70 percent rating are met effective September 3, 2013.  38 C.F.R. 4.130 DC 9411.

Individual Unemployability

The Veteran also contends he is unemployable due solely to his service-connected PTSD.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  See 38 C.F.R. 4.16(b) (2017).  A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  In cases where the Veteran does not meet the schedular requirements for a TDIU but is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer the issue of entitlement to an extraschedular TDIU to the Director of Compensation Service for extraschedular consideration.  Id.  The Veteran is service connected for PTSD, residuals of a superficial laceration of the right hand and fracture of the distal phalanx of the left forefinger, and residuals of a right shoulder puncture wound.  Other than PTSD, the Veteran's other service-connected disabilities have been rated as noncompensable for the entire appeal period.  Thus, prior to September 3, 2013 the Veteran did not meet the schedular requirements for a TDIU.  

The Board does not find that the Veteran's PTSD has rendered him unemployable and entitlement to a TDIU is not warranted on a schedular or extraschedular basis.  The Veteran worked in construction until 1985 when he was seriously injured, and he has been disabled since.  The Veteran has several medical conditions, including neuropathy, unsteady gait with frequent falls, bladder incontinence, arthritis, low back pain, and diverticulosis.  See July 2017 VA treatment note problem list.  The Veteran has specifically reported that his irritability due to PTSD caused him to walk off several jobs, however the record shows he worked in construction until the point he was disabled due to a nonservice-connected injury.  The evidence - including the Veteran's own lay assertions - shows that he is not precluded from remaining involved in various community organizations and pursuing recreational activities.  As explained above, the Board does not find that the Veteran's PTSD causes total occupational or social impairment.  In conclusion, the criteria for entitlement to a TDIU on either a schedular or extraschedular basis have not been met at any time during the period on appeal.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b).



ORDER

Entitlement to an initial rating of 50 percent prior to September 3, 2013 for service connected PTSD is granted.

Entitlement to a 70 percent rating for service connected PTSD, effective September 3, 2013, is granted.  

Entitlement to a TDIU is denied.




____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


